Citation Nr: 0328135	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-15 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral ear 
condition, to include hearing loss.  


ATTORNEY FOR THE BOARD

John W. Kim, Law Clerk




INTRODUCTION

The veteran had active military service from January 1945 to 
May 1946.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
by the RO, which denied the claim of service connection for a 
bilateral ear condition.

In June 1966, the RO denied service connection for a 
bilateral ear condition, to include bilateral hearing loss.  
The veteran was provided notice of the determination in June 
1966, but he did not appeal within the allowed one-year time 
period.  Therefore, the June 1966 decision is final.  Thus, 
new and material evidence is needed to reopen the claim.  38 
U.S.C.A. §§ 5108, 7105.  In September 2001, the veteran 
submitted a claim for service connection for a bilateral ear 
condition, to include bilateral hearing loss.  In March 2002, 
the RO denied the claim on a de novo basis.  Irrespective of 
the RO's action in March 2002, the Board must decide whether 
the veteran has submitted new and material evidence to reopen 
the claim of service connection for a bilateral ear disorder, 
to include hearing loss.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Thus, the Board has recharacterized the 
issues as stated on the cover page.  


REMAND

The veteran contends that he suffered injury to both ears in 
service that resulted in his current hearing loss.  As 
discussed above, the RO must adjudicate the present issue on 
appeal based on the criteria pertaining to the reopening of 
finally adjudicated claims.  

The Board observes that a September 2001 VA examination 
report noted that the veteran has been receiving treatment 
regarding his bilateral ear condition from an audiologist.  
The veteran stated that he has been seeing an audiologist 
periodically for 50 years, most recently in 2000.  The record 
contains an August 1966 report from Dr. Raymond Jordan and 
reports from two VA examinations dated September 2001 and 
November 2001.  The RO should contact the veteran for the 
purpose of obtaining all reports pertaining to treatment he 
had for his bilateral ear disorder, including hearing loss.  

The Board observes that a November 2001 VA examination report 
noted that the veteran has been scheduled for an audiologist 
appointment in March 2002.  The record does not reflect a VA 
audiologist examination report from March 2002.  The RO 
should determine whether the veteran reported to this 
appointment and, if so, associate those records with the 
claims file.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (hereinafter VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), applies to this claim.  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining the 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 38 U.S.C.A. § 3.159(c).  These laws 
and regulations also include notification provisions.  
Specifically, they require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  

The Board observes that in December 2001 VA sent the veteran 
a letter, which it considered as a VCAA letter.  The letter, 
however, was insufficient to meet the notice requirements of 
the VCAA.  The letter provided the criteria for 
substantiating a claim of service connection.  Whereas, the 
veteran should have been given notice of the criteria 
pertaining to the reopening of finally adjudicated claims.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should send the veteran a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claim.  In 
particular, the letter should explain the 
requirement that new and material 
evidence is necessary to reopen his claim 
of service connection for a bilateral ear 
condition, to include hearing loss.  The 
letter should also specifically inform 
the veteran of which portion of the 
evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on his behalf.  
Additionally, the RO should ensure that 
the letter complies with the notification 
requirements as discussed in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, and that it is 
consistent with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.  

2.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for a bilateral ear 
disorder, including hearing loss, since 
his discharge from active military 
service in 1946 to the present date.  
Obtain records from each health care 
provider the veteran identifies which are 
not already of record.  In this regard, 
the report from the scheduled March 2002 
audiologist examination should be 
obtained, if the veteran presented 
himself.  

3.  If the RO determines that new and 
material evidence has not been submitted 
to reopen the claim of service connection 
for bilateral ear disorder, including 
hearing loss, or if the RO reopens the 
claim and then deny the claim, the RO 
should issue the veteran a supplemental 
statement of the case and afford him the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2002).




